DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lens shaped cross section…has a concave shape” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 16, 18, 19, 29, 31, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bliss et al. (US 3,867,017).

With respect to claim 1, Bliss shows a light filter comprising:
at least one filter, wherein the at least one filter (10) comprises a liquid spectrum modulation layer (35; col. 2, lines 62-66), and a filter frame (11, 12, 13, 14, 16) comprising an inner space filled with the liquid spectrum modulation layer (35),
wherein the liquid spectrum modulation layer has a first thickness at a first position and a second thickness at a second position  (see figure; col. 2, lines 62-64; “The amount of energy absorbed increases as the thickness of the absorbing layer increases”),
wherein the liquid spectrum modulation layer has a first transmittance spectra at the first position according to the first thickness and the liquid spectrum modulation layer has a second transmittance spectra at the second position according to the second thickness (see figure; “The amount of energy absorbed increases as the thickness of the absorbing layer increases”), and 
wherein the inner space of the filter frame has a lens shaped cross section (see figure which shows the lens shaped cross section to be a concave shape) having a height, which 
wherein the lens shaped cross section formed by a liquid has a concave shape (see figure which shows the lens shaped cross section to be a concave shape).

3. The light filter of claim 1, wherein the at least one filter further comprises, wherein the filter frame is formed of an optically transparent material (col. 2, lines 21-24; “window or lens 14 having a curved inner surface 15, constructed of crown glass, for example, and an optical element or window 16, constructed of crown glass”).

4. The light filter of claim 3, wherein the filter frame comprises glass, quartz, or polymer (crown glass).

16. A spectrometer comprising: a light filter comprising at least one filter (see discussion of claim 1 above); and a sensor (col. 1, line 25, “spectroscopy” and “astronomy” inherently has an image sensor) configured to receive light transmitted through the light filter, 

18. The spectrometer of claim 16, wherein the filter frame is formed of an optically transparent material (crown glass).

19. The spectrometer of claim 18, wherein the filter frame comprises glass, quartz, or polymer (crown glass).



33. A light filter comprising: a filter frame; and a liquid spectrum modulation layer provided inside a cavity of the filter frame, wherein the filter frame has a first thickness at a first position on the filter frame and a second thickness at a second position on the filter frame, wherein the liquid spectrum modulation layer has a first thickness at the first position and a second thickness at the second position (see discussion of claim 1 above).

34. The light filter according to claim 33, wherein the filter frame comprises: a bottom portion (e.g. 16) and a top portion (e.g. 14) that form the cavity, wherein a distance between the bottom portion and the top portion gradually changes according to different transmittance spectra (see figure; col. 2, lines 62-64 “The amount of energy absorbed increases as the thickness of the absorbing layer increases”).

35. The light filter according to claim 34, wherein one of the bottom portion (16) and the top portion (14) is inclined with respect to the other of the bottom portion and the top portion (see figure).

36. The light filter according to claim 34, wherein one of the bottom portion and the top portion has a concave shape or convex shape (see Fig. 10 which shows two convex and one concave shapes).

Response to Arguments
Applicant’s arguments with respect to Bliss et al. have been considered but are not found persuasive. Applicant argues chamber 34 is different from lens 14 and therefore cannot correspond to the claimed “inner space” having the lens shaped cross section. It is not clear to the Examiner why chamber 34 cannot be “inner space.” Applicant also asserts that chamber 34 does not have a concave space. The Examiner respectfully disagrees. Below is the Figure of Bliss annotated to show chamber 34 darkened. Please note that chamber 34 would have a concave shape because it is formed by the convex surface of lens 14.

    PNG
    media_image1.png
    458
    268
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    246
    139
    media_image2.png
    Greyscale

The shape of chamber 34 filled with fluid 35 is concave in shape, not convex as asserted by Applicant. See image of a concave lens below taken from https://www.synopsys.com/optical-solutions/learn/optics-for-kids/lenses.html which shows the difference between concave and convex.

    PNG
    media_image3.png
    389
    557
    media_image3.png
    Greyscale

As such, the Examiner submits that Bliss shows “the inner space that is filled with the liquid spectrum modulation layer has a lens shaped cross section….wherein the lens shaped cross section formed by a liquid has a concave shape.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886